[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT  OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                        AUGUST 12, 2010
                                    No. 08-14785
                                                                          JOHN LEY
                              ________________________                     CLERK

                         D. C. Docket No. 07-00083-CV-WCO

INFINITY GENERAL INSURANCE CO.,
f.k.a. Coventry Insurance Co.,

                                                                          Plaintiff-Appellee,

                                            versus

TONYA BOGGUS REYNOLDS,
Individually,
VIVIANA TOVER LLOYD,
Individually, et al.,

                                                                    Defendants-Appellants.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (August 12, 2010)

Before WILSON and ANDERSON, Circuit Judges, and GOLDBERG,* Judge.


       *
                Honorable Richard W. Goldberg, United States Court of International Trade
Judge, sitting by designation.
PER CURIAM:

      This case returns to us after we certified a question to the Georgia Supreme

Court regarding its law of automobile insurance policy cancellation. Infinity Gen.

Ins. Co. v. Reynolds, 570 F.3d 1228 (11th Cir. 2009). The Georgia Supreme Court

has answered our question in the negative. Infinity Gen. Ins. Co. v. Reynolds, __

S.E. 2d __, No. S09Q1613 (Ga. March 15, 2010).

      For background information on this case, we refer the reader to our previous

opinion, Infinity Gen. Ins. Co. v. Reynolds, 570 F.3d 1228 (11th Cir. 2009). In that

case, we certified the following question:

      IS A NOTICE OF CANCELLATION, PROPERLY GIVEN AFTER
      THE PREMIUM IS PAST DUE, INEFFECTIVE BECAUSE IT
      PROVIDES AN OPPORTUNITY FOR THE INSURED TO KEEP
      THE POLICY IN FORCE BY PAYING THE PAST-DUE PREMIUM
      WITHIN THE STATUTORY TEN-DAY PERIOD?

570 F.3d at 1232. In answering the question, the Georgia Supreme Court examined

the language of the cancellation notice at issue and found it unambiguous. __ S.E.

2d at ___. It distinguished the cases upon which Appellants relied, and stated that

public policy supported its interpretation. Id. at ___.

      Because the Georgia Supreme Court determined that the Insurance Company

provided effective notice of cancellation under Georgia law, we affirm the district

court’s grant of summary judgment.

                                             2
AFFIRMED.




            3